—Judgment, Supreme Court, Bronx County, rendered on December 10, 1976, unanimously affirmed. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. As assigned counsel indicates, any question as to credit for time served can be pursued in an appropriate proceeding. Concur — Kupferman, J. P., Birns, Silverman, Fein and Lane, JJ.